Exhibit 10.1

 

 [ex10-1img001.gif]

 

 

  REVOLVING NOTE

  (Interest Fixed)

 

 

 

 $2,000,000.00 

 Account/Note No. 244988-33821

  Small Business/South Orange Ct.   20 Pacifica   Irvine, CA 92618   February
24, 2015

 

 

On February 13, 2016, the undersigned, LIQUIDMETAL TECHNOLOGIES, INC., a
Delaware corporation (the "Borrower"), promises to pay to the order of City
National Bank, a national banking association ("CNB"), at its office in this
city, in lawful money of the United States of America and in immediately
available funds, the principal sum of TWO MILLION AND N0/100THS DOLLARS
($2,000,000.00), or so much thereof as may be advanced and be outstanding, with
interest thereon to be computed on each advance from the date of its
disbursement at a rate of two and one I tenth percent (2.10%) per year (computed
on a basis of a 360-day year, actual days elapsed).

 

As provided herein, all or any portion of the principal of this Note may be
borrowed, repaid and reborrowed from time to time up to and including maturity,
provided at the time of any borrowing no Event of Default (as hereinafter
defined) exists, and provided further that the total borrowings outstanding at
any one time shall not exceed the principal amount stated above. Each borrowing
and repayment shall be noted in the books and records of CNB. The excess of
borrowings over repayments shall evidence the principal balance due hereon from
time to time and at any time. Borrowings hereunder shall be conclusively
presumed to have been made to or for the benefit of Borrower when made as noted
in such books and records.

 

Interest accruing on this Note shall be payable on the thirteenth (13th) day of
each month, commencing March 13, 2015.

 

Borrower shall pay to CNB a late charge of 5.00% or $10.00, whichever is
greater, of any payment not received by CNB on or before the 10th day after the
payment is due.

 

1.     EVENTS OF DEFAULT. The occurrence of any of the following with respect to
any Borrower shall constitute an "Event of Default" hereunder:

 

1.1.     Failure to make any payment of principal or interest when due under
this Note;

 

1.2.     Filing of a petition by or against any of such parties under any
provision of the Bankruptcy Code;

 

1.3.     Appointment of a receiver or an assignee for the benefit of creditors;

 

1.4.     Commencement of dissolution or liquidation proceedings or the
disqualification (under any applicable law or regulation) of any of such parties
which is a corporation, partnership, joint venture or any other type of entity;

 

 



--------------------------------------------------------------------------------



1

 

 
 

--------------------------------------------------------------------------------

 

 

City National Bank

 REVOLVING NOTE

 

 (Interest Fixed)

 

 

1.5.     Death or incapacity of any of such parties which is an individual;

 

1.6.     Revocation of any guaranty of this Note, or any guaranty of this Note
becomes unenforceable as to any future advances under this Note;

 

1.7.     Any financial statement provided by any of such parties to CNB is false
or materially misleading;

 

1.8.     Any material default in the payment or performance of any obligation,
or any default under any provision of any contract or instrument pursuant to
which any of such parties has incurred any obligation for borrowed money, any
purchase obligation or any other liability of any kind to any person or entity,
including CNB;

 

1.9.     Any sale or transfer of all or a substantial or material part of the
assets of any of such parties other than in the ordinary course of business; or

 

1.10.     Any violation, breach or default under this Note, any letter
agreement, guaranty, security agreement, subordination agreement or any other
contract or instrument executed in connection with this Note or securing this
Note.

 

Upon the occurrence of any Event of Default, CNB, at its option, may declare all
sums of principal and interest outstanding hereunder to be immediately due and
payable without presentment, demand, protest or notice of dishonor, all of which
are expressly waived by Borrower, and CNB shall have no obligation to make any
further advances hereunder. Borrower agrees to pay all costs and expenses,
including reasonable attorneys' fees (which counsel may be CNB employees),
expended or incurred by CNB (or allocable to CNB's in-house counsel) in
connection with the enforcement of this Note or the collection of any sums due
hereunder and irrespective of whether suit is filed. Any principal or interest
not paid when due hereunder shall thereafter bear additional interest from its
due date at a rate of five percent (5.0%) per year higher than the interest rate
as determined and computed above, and continuing thereafter until paid.

 

Should more than one person or entity execute this Note as Borrower, the
obligations of each Borrower shall be joint and several.

 

This Note and all matters relating thereto shall be governed by the laws of the
State of California.

 

Borrower represents and warrants to CNB that (a) Borrower's most recent
financial statements that have been delivered to CNB are true, complete and
correct and fairly present the financial condition of Borrower as of the
accounting period referenced on the statements, and there has been no material
adverse change in the financial condition of Borrower since the date of such
financial statements, and (b) Borrower's most recent federal income tax return
and all schedules attached to such return ("Federal Tax Return") that have been
delivered to CNB are a true and correct copy of such Federal Tax Return filed
with the Internal Revenue Service for the tax period ending on the date
indicated in such Federal Tax Return.

 

 



2

--------------------------------------------------------------------------------

 

 
 

--------------------------------------------------------------------------------

 

 



City National Bank

 REVOLVING NOTE

 

 (Interest Fixed)



 

 

No failure or delay on the part of CNB in exercising any power, right or remedy
under this Note will operate as a waiver thereof, and no single or partial
exercise or waiver by CNB of any such power, right or remedy will preclude any
further exercise thereof or the exercise of any other power, right or remedy.
Borrower waives any applicable statute of limitations, presentment, demand for
payment, and notice of dishonor, unless prohibited by applicable law. Borrower
agrees that CNB may, at CNB's sole option, renew or extend the maturity date of
this Note by giving Borrower prior written notice thereof, in which event the
maturity date set forth in such notice will become the new maturity date of this
Note.

 

"BORROWER"

 

 

LIQUIDMETAL TECHNOLOGIES, INC.,

a Delaware corporation

 

 

 

By: /s/ Tony Chung                                            

       Tony Chung, CFO/Secretary

 

 

 

By: /s/ Thomas W. Steipp                                 

       Thomas W. Steipp, President

 

 

 

By: /s/ Ricardo A. Salas                                    

       Ricardo A. Salas, Executive Director

 

 

--------------------------------------------------------------------------------

3

 